                      Case 1:21-mj-00557-GMH Document 1 Filed 08/08/21 Page 1 of 1
AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                       DistrictDistrict
                                                  __________    of Columbia
                                                                        of __________

                  United States of America                          )
                             v.                                     )
                    RYAN PARKER                                     )      Case No.
              DOB: xx/xx/xxxx-PDID: xxx-xxx                         )
                                                                    )
                                                                    )
                           Defendant(s)


                                                    CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     August 7, 2021              in the county of                                         in the
                       District of            Columbia          , the defendant(s) violated:

            Code Section                                                      Offense Description
18 U.S.C. § 922(o)(1)                            knowing he had previously been convicted of a crime punishable by
                                                 imprisonment for a term exceeding one year, did possess in and affecting
                                                 commerce, ammunition, and did receive ammunition, which had been
                                                 shipped and transported in interstate and foreign commerce, that is, 9mm
                                                 ammunition.
22 D.C. Code § 4503(a)(1), (b)(1)                (Unlawful Possession of a Firearm by a Person Convicted of a Crime
                                                 Punishable by Imprisonment for a Term Exceeding One Year)



         This criminal complaint is based on these facts:
SEE ATTACHED STATEMENT OF FACTS




         ✔ Continued on the attached sheet.
         u



                                                                                               Complainant’s signature

                                                                                       JOSHUA B. ROTHMAN, SA, FBI
                                                                                                Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\7HOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV                                                            Digitally signed by G. Michael
                                                                                                            Harvey
                                                                                                            Date: 2021.08.09 15:54:00 -04'00'
Date:             08/09/2021
                                                                                                  Judge’s signature

City and state:                           Washington, DC                          G. Michael Harvey, U.S. Magistrate Judge
                                                                                                Printed name and title
